Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 30 de marzo de 1977
La parte recurrida presentó en la Sala de Mayagüez del Tribunal Superior demanda de daños y perjuicios por libelo contra El Vocero de Puerto Rico, Inc. La parte demandada, aquí peticionaria, solicitó el traslado de la acción a San Juan, *855que es donde se imprime el periódico. Se denegó el traslado en base a lo dispuesto en el Art. 78 del Código de Enjuicia-miento Civil de 1933, 32 L.P.R.A. see. 404. Se recurrió de esta resolución.
En virtud de lo dispuesto en la Regla 3 de Procedimiento Civil, se mantuvieron en vigor las normas relativas a la com-petencia territorial de las cortes prevalecientes al momento de aprobarse la Constitución de Puerto Rico.(1) Debemos examinar por tanto la relación existente entre los Arts. 78, 79, y 81 del Código de Enjuiciamiento Civil de 1933, 32 L.P.R.A. sees. 404, 405, 407. Recordemos su texto:
Art. 78: “La residencia legal de los comerciantes, sociedades, corporaciones y asociaciones a todos los fines legales será el pueblo donde tuvieren su centro de operaciones u oficina principal. Los comerciantes, sociedades, corporaciones y asociaciones que tuvieren oficina o agente en diferentes distritos judiciales, podrán ser demandados en cualquiera de dichos distritos, o en el que se hubieren obligado, a elección del demandante.”
Art. 79: “Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de *856la facultad de la corte para cambiar el lugar de la vista, los pleitos por los siguientes motivos:
1. Para obtener el importe de una indemnización contra una compañía de seguros proveniente de un contrato de póliza de se-guro o para recobrar daños y perjuicios de acuerdo con las sees. 5141 y 5142 del Título 31, o a virtud de cualquier otro precepto de ley, o para obtener el importe de una confiscación, excepto cuando se decreta por un delito cometido en una extensión de agua colindante con dos o más distritos en cuyo caso la demanda podrá entablarse en cualquier distrito contiguo a dicha exten-sión de agua y frente al sitio donde se cometió el delito.
2. Contra un empleado público, o persona especialmente nom-brada para cumplir los deberes de aquél, por cualquier acto que hubiere cometido con ocasión de su empleo; o contra una persona que, por orden suya o como su auxiliar, hiciere algo relacionado con los deberes de dicho empleado.”
Art. 81: “En todos los demás casos el pleito deberá verse en el distrito en que residieran los demandados, o algunos de ellos, al iniciarse el litigio, con excepción de los casos de alimen-tos, cuando el demandante fuere menor de 21 años de edad al momento de. iniciarse el litigio, en los cuales casos el pleito de-berá verse en la sala del Tribunal Superior de Puerto Rico co-rrespondiente a la demarcación territorial en que residiera el demandante; y si ninguno de los demandados residiere en la Isla de Puerto Rico, o si residiendo en ella, ignorase el deman-dante el distrito en que residan, el pleito podrá seguirse en cual-quier distrito designado por el demandante en la demanda; y si el demandado estuviere a punto de ausentarse de esta Isla, el pleito podrá seguirse en el distrito en que cualquiera de las partes resida, o en que se haga la citación, sin perjuicio de la facultad del tribunal para cambiar el lugar del juicio, según lo dispuesto en este Código.”
La relación entre estas disposiciones consiste en que el Art. 81 enuncia la norma general: todos los casos deben verse en el distrito en que residan los demandados o algunos de ellos al iniciarse el litigio, a excepción de los pleitos men-cionados en el Art. 79 y el propio Art. 81. En estos últimos se aplican otras normas que pueden o no resultar en que la controversia se dirima en otra sala. La función dél Art. 78, *857erróneamente aplicado en esta causa, es tan solo definir la residencia legal de los comerciantes, sociedades, corporacio-nes y asociaciones para los casos regidos por la norma general que fija el Art. 81.
El artículo que gobierna el caso actual es claramente el 79. Esta disposición proviene básicamente del Art. 206 del Código de Enjuiciamiento Civil de Idaho de 1881, que a la vez se inspiró en el Art. 393 del correspondiente código cali-forniano de 1872. Compárese: el Art. 63 de la Ley Española de Enjuiciamiento Civil de 1881, vigente en Puerto Rico desde 1885. Idaho y California seguían la regla de la residen-cia del demandado en los casos de daños y perjuicios y al aprobarse en Puerto Rico el Código de Enjuiciamiento Civil de 1904, el Art. 79 leía originalmente en modo análogo al de Idaho y distinto al actual. La Ley Núm. 34 de 21 de abril de 1928 enmendó, no obstante, la antigua fraseología para or-denar que “Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos . . . para recobrar daños y perjuicios de acuerdo con el Art. 1803[2] del Código Civil. . . .”
En Zayas Pizarro v. Molina, 48 D.P.R. 920 (1935), se resolvió que las acciones por libelo y calumnia seguían comprendidas en el Art. 81, ya que se derivaban de una ley especial y no del Art. 1802. Se apuntó, sin embargo, la posibilidad de un resultado distinto bajo otra enmienda recién efectuada por la Ley Núm. 18 de 11 de abril de 1935, no invocable en Zayas Bizarro. Dicha ley se refirió a acciones “para reco-brar daños y perjuicios de acuerdo con los artículos 1803 y 1804 ... o a virtud de cualquier otro precepto de ley. . . .” Aunque en contexto distinto a los casos de libelo y calumnia, el dictum de Zayas Bizarro se convirtió en doctrina en Usera v. Luce & Co., 58 D.P.R. 290, 296 (1941). El pleito presente *858deberá verse en consecuencia “en el distrito en que la causa del litigio, o alguna parte de ella tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista...
La verdadera dificultad de este caso, como puede verse, no reside en la determinación del artículo del Código de En-juiciamiento Civil aplicable en lo que toca a la competencia territorial de los tribunales. El meollo del problema es de-terminar dónde surge la causa de acción por libelo contra un periódico e interpretar el resto del lenguaje citado. El asunto debe examinarse con extremo cuidado. Los casos de libelo difieren considerablemente de otras acciones de daños y per-juicios. Los valores en pugna son muy diferentes. De adop-tarse ciertos antiguos enfoques, las consecuencias para la libertad de prensa y expresión pueden ser devastadoras, sin que ello sea necesario para la debida protección de la honra y del derecho a la intimidad.
Ejemplo de esto último es la regla del derecho común conocida como la de la publicación múltiple. Duke of Brunswick v. Harmer, 117 Eng. Rep. 72 (1849); Salmond, The Law of Torts, 15th ed., London, Sweet & Maxwell, 1969, pág. 201. Esta fue la norma adoptada por el Instituto Americano del Derecho, Restatement of the Law of Torts, vol. 3, sec. 578. Todavía prevalece en varios estados de Estados Unidos. Prosser, Handbook of the Law of Torts, 4th ed., St. Paul, Minn., 1971, pág. 769, n. 91. Esta regla consiste en sostener que cada venta o entrega separada de una copia de la misma edición de un periódico constituye base de por sí para una causa de acción distinta. Puede haber tantas causas de acción como ejemplares se impriman y distribuyan.
De adoptarse la regla del derecho común en Puerto Rico, no cabría duda de que se denegó correctamente el traslado. El demandante no solo podía demandar en Mayagüez, sino también en cualquier otro distrito en que hubiere circulado la edición aquí envuelta de El Vocero. La doctrina de la pu-*859blicación múltiple, sin embargo, no tiene vigencia en Puerto Rico.
Diversas razones abonan esta conclusión. El derecho co-mún angloamericano no rige en Puerto Rico ex propio vigore; depende esencialmente de que se legisle la regla específica en controversia.(3) Nuestra ley sobre libelo y calumnia de 19 de febrero de 1902, 32 L.P.R.A. sec. 3141 et seq., no lo hace ni expresa ni implícitamente. En los setenta y cinco años que lleva de vigencia esta ley este Tribunal nunca ha adoptado la norma de la publicación múltiple. Tal actitud está en conso-nancia con poderosas razones de orden público y los desarro-llos más recientes. La regla de la publicación múltiple no re-presenta a nuestro entender el equilibrio más juicioso entre los intereses en conflicto. Es excesivamente onerosa para el desenvolvimiento de una prensa libre. Contrasta con la mayor armonía que produce entre los valores en juego la regla de la publicación única. En la mayoría de los estados norteamerica-nos prevalece ya la doctrina de publicación única. Prosser, op. cit., 769; Prosser, Interstate Publication, 51 Mich. L. Rev. 959 (1953); Leflar, The Single Publication Rule, 25 Rocky Mt. L. Rev. 263 (1963). Los Comisionados sobre las Leyes Estatales Uniformes la recomiendan; véase la Uniform Single Publication Act, 13 ULA 519. El Instituto Americano del Derecho, revocando su posición anterior, también la apoya. Restatement of the Law Second — Torts—Tent, draft no. 20, sec. 577A.
La adopción en Puerto Rico de la norma de la publicación única no resuelve estrictamente, no obstante, el problema de dónde se originan las causas de libelo. La regla en nuestra jurisdicción respecto a acciones por daños y perjuicios es que *860el distrito donde debe verse el caso es aquél “donde se realizó el acto que ocasionó el daño y no donde se sufrió la pér-dida. . . .” Santos v. Porto Rican Express Co., 52 D.P.R. 571 (1938). Al mismo efecto: Castellón v. Padín, 59 D.P.R. 275 (1941).(4) Conforme a esta doctrina, el acto generador del daño es incuestionablemente la impresión del periódico, seguida de su circulación inicial.(5) El problema no consiste en medir el impacto o la dimensión del daño.
La mayoría de las cortes estadounidenses considera que los juicios de libelo deben celebrarse en el lugar en que el periódico se imprimió y se dio a la publicidad originalmente. Age-Herald Pub. Co. v. Huddleston, 92 So. 193 (Ala. 1921); River v. Atlanta Newspapers, 139 S.E.2d 395 (Geo. 1964); O’Malley v. Statesman Printing Co., 91 P.2d 357 (Idaho 1939); Forman v. Mississippi Publishers Corp., 14 So.2d 344 (Miss. 1943); Houston v. Pulitzer Publ. Co., 155 S.W. 1068 (Mo. 1913); Litzinger v. Pulitzer Publ. Co., 356 S.W.2d 81 (Mo. 1952); Prosser, loc. cit.; cf. Firstamerica Develop. Corp. v. Daytona Beach N.-J. Corp., 196 So.2d 97 (Fla. 1967).
La doctrina contraria ha sido criticada con severidad por estimarse que les permite a los demandantes en libelo la ven-taja indebida de escoger el foro que ellos consideren más aco-gedor para el éxito de su causa y la cuantía de los daños, si algunos, a percibir del periódico. Cobb, Venue: Florida Rejects Single Publication Rule., 19 U. Fla. L. Rev. 654 (1967). Esta amenaza a la libertad y estabilidad de la prensa ha lle-vado a que se sugiera una enmienda a la Ley Uniforme para que disponga que la acción de libelo se origina al tiempo de la primera publicación. Knakal, Problems under the Uniform *861Single Publication Act, 15 Wash. & Lee L. Rev. 321, 327 (1958).
No se ha cuestionado ante nos que El Vocero, aunque cir-cule en todo el país, se publica en San Juan. Disiento de la opinión del Tribunal denegando el traslado de la causa a la Sala de San Juan del Tribunal Superior.
Conviene recordar, por último, que el Art. 79 del Código de Enjuiciamiento Civil faculta a la corte competente en estos casos a cambiar el lugar de la vista. Originalmente el Código especificaba en su Art. 83 las causas en que podrá fundarse el juez para efectuar el traslado, pero este artículo se derogó por la Regla 72 de Procedimiento Civil. Entendemos que el propósito de esta derogación no fue ciertamente eliminar el poder de traslado a que alude el Art. 79. Dicho poder deberá ejercerse en las circunstancias que la equidad ordene.
Revocaría la resolución recurrida.

 La Constitución de Puerto Eico dispone en su Art. V, Sec. 2 que “Los tribunales de Puerto Eico constituirán un sistema judicial unifi-cado. ... La Asamblea Legislativa, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” Fuente primaria del Art. V de nuestra Constitución fue la legislación inglesa de 1873, que desarrolla el concepto del tribunal unificado. Bajo dicha legisla-ción, ni el principio de la competencia jerárquica ni el de la competencia territorial está sujeto a reglas rígidas. Ambos se someten a criterios de conveniencia individual y social y, ante todo, a la buena marcha del sistema de justicia, para evitar charadas y enmarañamientos jurídicos. “Supreme Court of Judicature (Consolidation) Act”, Geo. 5 c. 49, 25 Halsbury’s Statutes of England, 3rd ed., sec. 55 et seq. Se advertirá que la Consti-tución se refiere tan solo a la competencia entre los tribunales y no entre las salas de éstos, lo cual plantea la cuestión de si nuestra Constitución permite la adopción de una regla análoga a la inglesa. Dado que la Eegla 3 de Procedimiento Civil abarca tanto los problemas de competencia territorial como los de índole jerárquica, no es necesario en este caso medir el impacto de la parte citada del Art. II, Sec. 2, sobre los Arts. 78, 79 y 81 del Código de Enjuiciamiento Civil de 1933, 32 L.P.E.A. sees. 404, 405 y 407.


(2) En 1928 este artículo correspondía al 1802 actual.


 Puede igualmente acudirse al derecho común cuando ello es nece-sario para la interpretación de normas de origen angloestadounidense o al resolver un pleito bajo el Art. 7 del Código Civil, 31 L.P.R.A. sec. 7, en cuyo caso el Tribunal también puede escoger otra norma, extranjera o de confección propia, que considere más equitativa.


La situación prevaleciente en España es análoga. Pera Verdaguer, Jurisdicción y Competencia, 2a ed. 1958, pág. 183; Aragoneses Alonso, Téc-nica Procesal, 1955, pág. 150.


 Recuérdese que en Puerto Rico no es necesario, para sostener una acción de libelo, probar que el escrito ha sido leído por persona alguna. Basta exponerlo, a sabiendas, donde pueda leérsele. 32 L.P.R.A. see. 3148.